Citation Nr: 0419843	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  95-06 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
colostomy prior to May 16, 1997.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of colostomy from May 16, 1997.


REPRESENTATION

Appellant represented by:	William D. Teveri, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active duty service from 
November 1943 to June 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1993 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  The claim was 
remanded to the RO by the Board in an August 13, 1997 
decision for further development.  While in remand status, 
the RO granted an increased evaluation of 10 percent for this 
condition, effective May 16, 1997, by way of an October 1999 
rating decision.  In a July 2000 decision, the Board denied 
entitlement to a compensable evaluation prior to May 16, 1997 
and also denied entitlement to an evaluation in excess of 10 
percent from May 16, 1997.  That decision was vacated and 
remanded to the Board by the United States Court of Appeals 
for Veterans Claims (Court) in April 2001.  Subsequently, the 
Board denied these two issues in a February 2003 decision.  
In September 2003, the Court vacated and remanded the 
February 2003 Board decision as to the issues of an increased 
rating for the residuals of a colostomy prior to and 
subsequent to May 16, 1997.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The February 2003 Board decision was vacated by the Court on 
the basis that the decision did not consider the 
applicability of the diagnostic criteria set forth in 38 
C.F.R. Part 4, Diagnostic Code 7329 (2003).  Additionally, in 
June 2003 letter, the veteran's representative requested an 
advisory medical opinion to determine whether any of the 
veteran's current gastrointestinal disabilities and related 
conditions were caused or aggravated by the 1975 perforation 
of the colon and resulting procedures.  

Private medical records from 2004 show that the veteran has 
sought treatment for several intestinal/abdominal ailments.  
Although there is extensive medical evidence of record, it is 
not clear from the record which, if any, of the veteran's 
current symptoms are:  1) objectively found on examination 
and 2) attributable to his service-connected residuals of a 
colostomy.  

The Board notes that the veteran's representative, by way of 
the June 2003 correspondence has reported that the veteran is 
unwilling to report for a VA examination due to a past 
history of problems with VA health care.  The Board notes 
that the veteran did report for a VA examination in May 1998, 
and a report of that examination is of record.  The veteran's 
representative has also submitted copies of private medical 
treatment records dated in 2002 and 2004.

In light of the veteran's expressed unwillingness to report 
for a VA examination, it would seem that the best course of 
action would be to obtain an advisory opinion after review of 
the claims file.  A review by the same examiner who conducted 
the May 1998 VA examination would have the added benefit of 
being rendered by a physician who has actually examined the 
veteran in addition to reviewing the claims file.  Should the 
veteran change his mind and be willing to report for a VA 
examination, he or his representative should contact the RO.  
Moreover, the veteran is also free to submit any additional 
private medical evidence to address the issues at hand.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.

2.  The RO should forward the claims file 
to the examiner who conducted the May 
1998 VA examination.  If that examiner is 
not available, the RO should forward the 
claims file to another VA 
gastrointestinal examiner.  It is 
imperative that the veteran's c-file be 
made available to and be reviewed by the 
examiner.  

After reviewing the claims file, to 
include prior VA examinations and private 
medical records (to include those 
recently submitted by the veteran's 
representative), the examiner should be 
asked to respond to the following:

a)  Identify all of the veteran's 
abdominal/intestinal symptoms to 
allow for application of all 
applicable VA rating criteria, 
including Diagnostic Code 7329 
(with opinion as to whether any 
symptoms due to resection of the 
large intestine are slight, 
moderate, or severe).

b)  For all abdominal/intestinal 
symptoms so identified, the 
examiner should specifically 
provide an opinion as to whether it 
is as likely as not that such 
symptoms are attributable to or 
associated with or aggravated by 
the veteran's service-connected 
residuals of a colostomy.  

c)  A detailed rationale should be 
provided for all opinions.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The RO's 
review should include consideration of 
the provisions of Diagnostic Code 7329.  
The RO should also consider the propriety 
of separate ratings for scars and for any 
gastrointestinal symptomatology.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



